     Case 2:20-cv-00048-LGW-BWC Document 11 Filed 06/05/20 Page 1 of 2

                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                     By CAsbell at 1:57 pm, Jun 05, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 WILLIE BARTHEL MURPHY EL,

                Plaintiff,                                  CIVIL ACTION NO.: 2:20-cv-48

         v.

 CHRYSLER CAPITAL; and MICHAEL
 MANLEY,

                Defendants.


                                           ORDER

        This matter is before the Court on Plaintiff’s Motion for Extension of Time to Respond.

Doc. 6. Also before the Court is Defendant Chrysler Capital’s Motion to Stay Discovery. Doc.

8.

        Plaintiff filed this action in the Superior Court of Glynn County, Georgia, on August 7,

2019. Doc. 1-1 at 2. This action was removed to this Court on May 6, 2020. Doc. 1.

Defendant Chrysler Capital (“Chrysler”) filed a motion to dismiss on May 11, 2020, with

responses due by May 25, 2020. Doc. 4. Plaintiff has not responded to Defendant’s motion to

dismiss or asked for an extension of the time to do so.

        Defendant Chrysler also filed a motion to stay all discovery obligations until the Court

rules on its pending motion to dismiss. Doc. 8. Defendant Chrysler asks the Court to stay the

parties’ discovery obligations until the Court rules on its motion to dismiss. Id. at 1. Plaintiff

has not responded to Defendant’s Motion to Stay, which, pursuant to Local Rule 7.5, indicates

Plaintiff is unopposed to this Motion. Thus, the Court GRANTS Defendant’s unopposed

Motion to Stay, doc. 8, and STAYS the Rule 26 obligations in this case until the Court rules on
  Case 2:20-cv-00048-LGW-BWC Document 11 Filed 06/05/20 Page 2 of 2



Defendant’s motion to dismiss. This stay will be automatically lifted upon resolution of

Defendant’s motion to dismiss, should any claims remain pending. Should any claims remain

pending after the Court rules on Defendant’s motion to dismiss, the Court DIRECTS the parties

to conduct a Rule 26(f) conference within 14 days of the date of said order. This conference

must be held in person or telephonically. The parties shall file their required Rule 26(f) report

within seven days of the date of the conference. Upon receipt of the Rule 26(f) report, the Court

will issue a scheduling order.

       Additionally, Plaintiff filed a “Motion for Extension of Time.” Doc. 6. In his Motion,

Plaintiff seeks an extension of the dates set forth in the Court’s Rule 26 Order; Plaintiff does not

seek an extension of any other deadlines. Id. As the Court has now stayed the parties’ Rule

26(f) obligations until resolution of Defendant Chrysler’s motion to dismiss, the Court DENIES

Plaintiff’s Motion. Doc. 6.

       One additional point requires clarification. It appears that Plaintiff may believe the

Court ordered him to retain counsel in the Rule 26 Order. Doc. 6 at 6 (“Pursuant to the Court’s

Order I need to seek Counsel to properly respond to the Order . . . .”). To be clear, the Court has

not ordered Plaintiff to retain counsel. While Plaintiff may retain counsel, he is not required to

do so, and he may proceed pro se in this action.

       SO ORDERED, this 5th day of June, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                   2
